Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 27, 2017                                                                                   Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  155391                                                                                                 David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
                                                                                                    Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 155391
                                                                   COA: 334282
                                                                   Macomb CC: 2004-003466-FC
  JOHN LEE WIECZOREK,
            Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the February 2, 2017
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court. For purposes of
  MCR 6.502(G)(1), the Court notes that, although the defendant’s motion has been styled
  as a motion for relief from judgment by the Macomb Circuit Court, it should not be
  regarded as a motion for relief from judgment in any future case. The defendant actually
  filed a motion for a new trial under MCL 770.1, which was properly denied by the trial
  court for lack of merit. The application for leave to appeal was properly denied by the
  Court of Appeals.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 27, 2017
           s1218
                                                                              Clerk